Citation Nr: 0713528	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-34 954	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an evaluation in excess of 50 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel



INTRODUCTION

The veteran had active duty service from June 1968 to June 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefit sought on 
appeal.  

In October 2004 letter, the veteran was informed that his 
appeal was certified and transferred to the Board and that he 
had 90 days from the date of the letter to send additional 
evidence concerning his appeal.  In October 2006, two years 
after the date of the certification letter, the Board 
received additional information from the veteran and his 
representative, which appears to be time sheets.  Because the 
additional information was submitted two years after 
certification to the Board and good cause for the delay has 
not been shown, the Board refers the information to the RO 
for any appropriate action.  38 C.F.R. § 20.1304(b)(i). 


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to 
symptoms including depression, impaired impulse control, and 
difficulty in adapting to stressful circumstances, including 
work. 


CONCLUSIONS OF LAW

The criteria for the assignment of a rating of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in November 2003, prior to 
the decision on the claim in January 2004.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the November 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased rating.  
Specifically, the RO stated that the evidence must show that 
the veteran's service-connected condition has gotten worse.
The notice letter described the information and evidence that 
VA would seek to provide including medical records or records 
from other federal agencies.  Additionally, the letter noted 
that VA would make requests for relevant records not held by 
a federal agency.  The RO also requested records from Dr. P 
pursuant to the veteran's request.  

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide enough information about his records so 
that VA could request them from the person or agency that had 
them.  Further, the veteran was reminded that it was his 
responsibility to make sure that VA received all requested 
records that were not in the possession of a federal 
department or agency.  In this regard, the Board notes that 
the last medical evidence from Dr. P on file was dated in 
December 2002.

Although the VCAA notice letter did not specifically contain 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
informed the veteran in the rating decision and SOC of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
this claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased evaluation, but he 
was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Despite the inadequate notice provided to the 
veteran pertaining to effective dates, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that the appellant is 
entitled to an increased evaluation for PTSD, and the RO will 
be responsible for addressing any notice defect with respect 
to the effective date elements when effectuating the award.

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran most 
recently underwent a VA examination in November 2003.  VA has 
also assisted the veteran and his representative throughout 
the course of this appeal by providing them with a SOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


BACKGROUND

The veteran seeks a rating in excess of 50 percent disabling 
for PTSD.  In an October 2004 statement, the veteran's 
representative argued that a 70 percent evaluation was more 
appropriate.

Turning to the evidence of record, a private psychiatric 
report from Dr. P, received by VA in December 2002, noted 
that the veteran had severe episodes of dysfunction from PTSD 
lasting for weeks to months that prevented him from 
performing gainful employment.  The last episode occurred in 
September 2002 and the veteran was unable to work for a week.  
The veteran experienced feelings of numbness, emotional 
isolation, poor interpersonal relationships, extreme anger, 
flashbacks, paranoia, and an inability to sleep.  Under 
extreme stress, he experienced perception distortions with 
moderate auditory hallucinations related to Vietnam.  The 
veteran was fearful with constant safety concerns despite 
living in a safe neighborhood.  He had episodes of severe 
depression with feelings of hopelessness and helplessness, 
fear of loss of control, and high levels of anxiety.  

The December 2002 VA examination revealed that the veteran 
received weekly outpatient treatment services from Dr. P and 
participated in the outpatient group therapy for working 
veterans with PTSD.  Since his last VA examination in 
November 1999, the veteran reported losing two and a half 
months of work due to difficulty modulating his PTSD over the 
past year and was told by his supervisors that he could not 
afford to miss anymore work.  The mental status examination 
noted that the veteran was oriented to person, place, and 
time.  His thought processes were coherent and goal directed.  
The veteran rated his depression as a 9 (on a 1 to 10 scale 
with 10 being the highest) but was rarely troubled by 
suicidal thoughts.  He rated his anxiety as an 8 and was 
troubled by two or three panic attacks weekly.  The veteran 
experienced auditory hallucinations at night and saw little 
images at a distance when looking at a tree line or foliage.  
The diagnosis was moderate PTSD and depressed bipolar 
disorder with psychosis connected to this high intense 
exposure to combat in Vietnam.  He also had an Axis IV 
diagnosis of difficulty with lost time at work due to PTSD.  
His GAD score was 55.  

VA outpatient treatment reports dated from November 2002 to 
November 2003 revealed that the veteran attended a PTSD 
support group on a weekly basis which was focused on 
supporting individuals in maintaining full time employment 
despite severe symptomatology.  The veteran revealed that he 
felt better when taking his PTSD medications.  The treatment 
reports indicated that the veteran felt fearful about the war 
in Iraq and did not take his medications on a regular basis.  
In May 2003, he felt better after the Iraq war "wound down a 
bit" and felt less depressed.  The veteran took three weeks 
off work in July 2003 because of stress and depression 
related to the impending strike at his work, the July 4th 
fireworks, and the war.  By November 2003, the veteran's 
depression had increased and he stopped working in October 
2003.  He had stress related to his wife's surgery and the 
war.  It was noted that he had suicidal ideations and had a 
plan of killing himself but did not think he would follow 
through because he did not believe in suicide.  The veteran 
was not taking his medications.  Throughout group therapy, 
the veteran had diagnoses of PTSD and depressed bipolar with 
psychosis.  

The November 2003 PTSD VA examination noted that the veteran 
had been married twice, the first time for 20 years and the 
second for 12 years.  He felt his divorce was due to his 
PTSD.  The veteran reported that finding out about PTSD has 
been helpful to his second marriage.  He had been employed by 
the same company for 30 years and talked about medical 
retirement due to his increased PTSD.  It was noted that the 
veteran had not been hospitalized in the past year.  He had 
attended group therapy for employed veterans with PTSD since 
1995 on a weekly basis and saw a private physiatrist every 
two weeks or more since that time also, which he found 
helpful.  The veteran felt his medications were helpful but 
admitted that he did not take them when he felt better but 
realized he needed to take them on a regular basis.  

The veteran reported that his PTSD symptoms vacillate, but 
were easily triggered by events in the environment.  He had 
serious and continual difficulty since the Iraqi war.  He 
struggled with depression, irritability, anger, and anxiety 
for some time, but felt these symptoms were increasing.  The 
veteran experienced an increase in symptoms over the past 
year and felt if he did not have the family leave act at 
work, he would have been fired.  At one point in his 30 year 
career, he was in a management position but was unable to 
handle it due to depression and was put back in assembly.  It 
was also reported that he had memory loss issues which 
contributed to his being unable to keep that position.  He 
believed over the past year that he had missed two months of 
work due to stress and depression.  The examiner opined that 
the veteran was definitely struggling with his performance at 
work.  The veteran felt guilty about his poor functioning.  

His social life was almost non-existent, and he was a 
"loner" when not spending time with his wife, daughters, 
and grandchildren, with whom he enjoyed spending time.  It 
was noted that there was some marital discord.  He had 
friends at work but did not socialize with them after work 
hours.  He was worried about retirement because he had very 
little interest in things.  The veteran had not been 
seriously suicidal since 1991 but admitted to thinking about 
it when depressed, but stated he would not act on it because 
of his personal beliefs and grandchildren.  He did not have 
homicidal ideation.  He was generally able to maintain 
minimal personal hygiene but there were times when he was so 
depressed that he did not shower or shave.  

The examination revealed that the veteran was oriented to 
person, place, and time.  There was no impairment of thought 
process or communication.  He reported occasionally hearing 
his name being called, which last occurred a couple months 
prior.  The veteran slept with the lights on at night because 
he heard sounds like a night ambush.  He made minimal eye 
contact during the interview and preferred to look straight 
ahead.  The veteran wanted things to be orderly like in the 
military, which caused problems at home.  He reported being 
watchful and protective.  His rate and flow of speech were 
normal.  When upset, the veteran suffered panic attacks, but 
this was not frequent and not incapacitating.  He reported 
depression and anxiety that had been at times very severe.  
The veteran reported problems with anger and stated that it 
did not take much to set him off.  He had problems with sleep 
and had frequent dreams and nightmares.  
The veteran had daily intrusive memories of combat, whether 
triggered or not, which increased since the Iraqi war.  He 
had nightmares of combat once a week and reported flashbacks 
several times in the past year.  After seeing the traveling 
wall, he was out of work for a month.  Thinking of combat 
provoked feelings of guilt and anxiety.  He lost interest in 
things he used to enjoy and had a sense of foreshortened 
future.  The veteran was hypervigilant, uncomfortable in 
public, and had an exaggerated startle response.  The 
diagnosis was PTSD.  His GAF score was 45.  It was noted that 
the veteran had more difficulty functioning as time went on, 
with symptoms increasing in severity over the past few years 
and especially over the past year due to the Iraq war, his 
wife's surgery, and his daughter's surgery.  

VA outpatient treatment reports dated from February 2004 to 
July 2004 reflected that the veteran reported family 
problems, increased dreams and nightmares about being in 
combat in Iraq, not taking his medications regularly, stress 
at work from working overtime and difficulty facing his 
upcoming retirement, and increased depression over July 4th.  
He also reported a new hobby of flying model airplanes.  He 
had diagnoses of PTSD and major depression with psychotic 
features.   


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The pertinent provisions of 38 C.F.R. § 4.130, Diagnostic 
Code 9411 relating to rating mental disorders, including 
PTSD, read as follows:

100 percent  Total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent  Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996) (citing the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV), p. 32).

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  See 38 C.F.R. § 4.130 
(incorporating by reference the VA's adoption of the DSM-IV, 
for rating purposes).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

The Board finds that the veteran's claim for an increased 
rating above 50 percent disabling is supported by the 
evidence.  The Board concludes, as will be discussed below, 
that the veteran's present level disability resulting from 
PTSD more nearly approximates the criteria for a 70 percent 
rating.  38 C.F.R. §§ 4.7, 4.130.

On the November 2003 VA PTSD examination, the examiner 
indicated that the veteran currently had symptoms comparable 
to some of those listed under the criteria for a 70 percent 
rating in the VA Schedule for Rating Disabilities.  Turning 
first to the veteran's occupational impairment, it was noted 
that the veteran experienced an increase in PTSD symptoms 
over the past year and felt if he did not have the family 
leave act at work, he would have been fired.  He believed 
over the past year that he had missed two months of work due 
to stress and depression.  At one point in his 30 year 
career, he was in a management position but was unable to 
handle it partly due to memory loss issues and depression and 
was put back in assembly.  It was noted that the veteran was 
definitely struggling with his performance at work and felt 
guilty about his poor functioning.  Further, VA outpatient 
treatment reports dated from February 2004 to July 2004 
reflected that he continued to experience anxiety and stress 
over his impending retirement.  

The Board notes that the veteran had reported episodes of 
depression and symptoms of PTSD which have caused him to miss 
weeks or months of work since 2002.  As reported by Dr. P and 
on the December 2002 VA PTSD examination, the veteran 
reported missing months of work due to difficulty modulating 
his PTSD and was told by his supervisors that he could not 
afford to miss anymore work.  In VA outpatient treatment 
reports dated from November 2002 to November 2003, it was 
noted that he stopped working from October to at least 
November 2003.  

The veteran also exhibited social impairment due to PTSD.  
The veteran had been married twice, the first time for 20 
years and the second for 12 years.  He felt his divorce was 
due to his PTSD and noted learning more about PTSD has been 
helpful to his second marriage.  His social life was almost 
non-existent and he was a loner when not spending time with 
his wife, daughters, and grandchildren.  It was noted that 
there was some marital discord.  He had friends at work but 
did not socialize with them after work hours.  He reported 
feeling uncomfortable in public places.  Additionally, VA 
outpatient treatment reports dated from February 2004 to July 
2004 reflected that the veteran reported some family 
problems.  

Further, the November 2003 VA PTSD examination revealed that 
the veteran had not been seriously suicidal since 1991 but 
admitted to thinking about it when depressed, but stated he 
would not act on it because of his personal beliefs and 
grandchildren.  He did not have homicidal ideation.  He noted 
that he liked things to be like they were in the military 
which caused problems at home, as he got upset when things 
were not as he felt they should have been.  As previously 
noted, the veteran reported frequent depression which 
interfered with his ability to work.  He noted that although 
he had struggled with depression, irritability, anger, and 
anxiety for some time, he felt these symptoms were 
increasing, especially since the Iraq war.  When upset, the 
veteran suffered panic attacks, but this was not frequent and 
not incapacitating.  The veteran reported problems with anger 
and stated that it did not take much to set him off.  He was 
generally able to maintain minimal personal hygiene but there 
were times when he was so depressed that he did not shower or 
shave.  

As discussed above, the veteran had difficulty adapting to 
work and his upcoming retirement since 2002.  Most recently 
during the November 2003 VA PTSD examination and as reflected 
in VA outpatient treatment reports dated from February 2004 
to July 2004, the veteran worried about retirement.  The 
examiner opined that the veteran was definitely struggling 
with his performance at work and felt guilty about his poor 
functioning.  

Additionally, the veteran's GAF score on the November 2003 VA 
PTSD examination had decreased to 45 when it was last a 55 on 
the December 2002 VA PTSD examination.  A score of 45 is 
reflective of serious symptoms or any serious impairment in 
social and occupational functioning, which is commensurate 
with the criteria for a 70 percent rating.  

Although the examiner noted that the veteran experienced 
daily intrusive memories of combat, weekly nightmares of 
combat, and there were times when he was so depressed that he 
did not shower or shave, the Board finds that a 100 percent 
disability rating is not supported by the evidence.  First, 
the veteran does not have total occupational or social 
impairment.  While his work and marriage have been affected 
by PTSD, the veteran has worked for the same employer for 30 
years and has been married most recently for 12 years.  He 
reported having friends at work.  The Board acknowledges that 
the veteran had missed months of work due to his PTSD 
symptoms and had little social interaction outside his 
immediate family, but finds that this is contemplated by the 
criteria for a 70 percent rating which includes difficulty in 
adapting to stressful circumstances and the inability to 
establish and maintain effective relationships.  

Further, there was no evidence of gross impairment in thought 
processes or communication, grossly inappropriate behavior, 
persistent danger of hurting himself or others, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  As previously 
noted in the November 2003 VA PTSD examination, the veteran 
had flashbacks several times in the past year, heard sounds 
at night, and occasionally heard his name being called (which 
last occurred a couple months prior to November 2003), but he 
did not have persistent delusions or hallucinations.  Also, 
despite having thoughts of suicide, he had no plan and stated 
that he could not follow through because he did not believe 
in suicide.  He had no homicidal ideation.  The examination 
revealed that the veteran was oriented to person, place, and 
time and there was no impairment of thought process or 
communication.  His rate and flow of speech was normal.  
Additionally, the GAF score of 45, which as previously 
discussed, is commensurate with the criteria for a 70 percent 
rating.  

In sum, the Board finds that the preponderance of evidence is 
against a finding of 100 percent disabling.  In reaching this 
decision, the potential application of various provisions of 
Title 38 Code of Federal Regulations have been considered, 
whether or not they were raised by the veteran.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected PTSD has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular scheduler standards utilized 
to evaluate the severity of his disability.  In the absence 
of such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not 
been met.   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increase to a rating of 70 percent 
disabling, but not higher, for PTSD is granted.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


